UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1878



LARRY BARNES, SR., M.D., J.D.,

                                              Plaintiff - Appellant,

          versus


LOWE’S COMPANIES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-97-1040-5-BO)


Submitted:   July 30, 1998                 Decided:   August 26, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Barnes, Sr., Appellant Pro Se.      Robert W. Sumner, Kari
Russwurm Johnson, CRANFILL, SUMNER & HARTZOG, Raleigh, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting Defen-

dant’s motion to dismiss. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Barnes v. Lowe’s

Companies, Inc., No. CA-97-1040-5-BO (E.D.N.C. May 14, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2